 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10 JOHN DAVID TURNER,                      ) Case No. 2:17-cv-02490-MCE (ACX)
                                           )
11             Plaintiff,                  ) ORDER GRANTING
                                           ) STIPULATION TO EXTEND
12        vs.                              ) TIME TO FILE MOTIONS FOR
                                           ) JUDGMENT BY LESS THAN 90
13   THE PRUDENTIAL LIFE INSURANCE ) DAYS
     COMPANY OF AMERICA;                   )
14   RADIOLOGICAL ASSOCIATES OF            ) Judge: Hon. Morrison C. England, Jr.
     SACRAMENTO LONG TERM                  )
15   DISABILITY BENEFITS PLAN,             ) Complaint Filed: November 27, 2017
                                           )
16             Defendants.                 )
                                           )
17        The Court having reviewed the Stipulation to extend time to file motions for
18 judgment, filed by Plaintiff JOHN DAVID TURNER (“Plaintiff”) and Defendant
19 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (“Prudential”), finds
20 that good cause exists to enter an order approving said Stipulation. Accordingly, IT IS
21 HEREBY ORDERED that the following dates are calendared:
22              August 16, 2019:        Parties file opening Rule 52 Motions for Judgment
23              August 30, 2019:        Parties file responsive Rule 52 Motions for Judgment
24              September 19, 2019, at 2:00 p.m.:       Hearing on Motions for Judgment
25              IT IS SO ORDERED.
26 Dated: May 2, 2019
27
28
                                                    1              Case No. 2:17-cv-02490-MCE (ACX)
                                                                 STIPULATION TO EXTEND TIME TO
     169562.1                                                             MOTIONS FOR JUDGMENT
